DETAILED ACTION
The Amendment filed August 9, 2022 has been entered. Claims 1, 2, 8, and 10 have been amended. Currently, claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, Wu in view of Beauvais and represents the best art of record. However, Wu in view of Beauvais fails to encompass all of the limitations of currently amended independent claims 1 and 8.
Specifically, regarding claim 1, the Examiner agrees with the Applicant that Wu in view of Beauvais fails to critically teach a pressure sensor comprising a plurality of pressure sensor units stacked in multiple layers, wherein the plurality of strain sensor units have textile materials comprising: a same fiber yarn, the tension elastic modulus the plurality of strain sensor units yarns having a different tension elastic modulus, and the amount of conductive particles per unit area of each of the plurality of strain sensor unit is the same.
Specifically, regarding claim 8, the Examiner agrees with the Applicant that Wu in view of Beauvais fails to critically teach a strain sensor comprising a plurality of stain sensor units connected to be in contact with each other in a left and right direction, wherein the plurality of strain sensor units have textile materials comprising: a same fiber yarn, the tension elastic modulus the plurality of strain sensor units 
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 8 and the examiner can find no teachings for the stacked textile pressure sensor or connected stain sensors as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855